EXHIBIT 10.1 CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED PORTIONS HAVE BEEN REPLACED WITH “[***].” CHANGE MANAGEMENT FORM #8 TO STATEMENT OF WORK #1 Statements of Work (“SOW”): Support.com, Inc. (“Vendor”) Wireless Gateway, SOW #1 dated October 1, 2015 (“SOW #1”) PCR No.: Originator:Joy Park Date: May 24, 2016 Department: NCO Phone #: [***] Title: Vice President Locations Impacted: Work At Home Locations Requested Implementation Date: May 27, 2016 Estimated Hours: (LOE) X BillableoNon-Billable Billing Rate/Hour: See below Fixed Fee Cost (if applicable) – N/A Type of Change: Comcast and Vendor agree that the purpose of this change management form (“CMF”) is for an incentive as set forth in more detail below.Unless specifically provided in this CMF, all other terms of SOW #1 remain unchanged. Scope of Change: TMinor (Anything within current contract) oMajor (may require contract amendment) MUST BE REVIEWED BY Business and/or P&L Owner Area(s) of Change oAccounting/Payroll oNetwork oData Processing oResource Planning oGeneral Facilities oQuality Assurance oHuman Resources oTelecom oIT/BI oTraining oOperations oRecruiting TOther:Incentive Effective [***] (“Term”), the parties for good and valuable consideration, the receipt of which is hereby acknowledged, shall conduct a pilot with [***] FTEs who currently provide support under SOW #1 (“Pilot”).Under this Pilot, Vendor shall invoice Comcast [***] for each Vendor CSR who pitched an XH product to and transferred the Customer to a Comcast designated third party vendor and [***] for that same Vendor CSR’s supervisor.For clarification, only the pitches and transfers that resulted in an installation of a new XH product on the Customer’s account will quality for this incentive.Comcast shall have the right to terminate this Pilot at any time and for any reason. Comcast Authorization Comcast Representative’s Signature/s/ Joy Park Print NameJoy ParkDate06/02/2016 Support.com Authorization Support.com Representative’s Signature/s/ Michelle Johnson Print Name Michelle JohnsonDate05/29/2016 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
